United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-3848
                                 ___________

Stanley Logan,                          *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
                 1
Janet Napolitano, Secretary,            *      [UNPUBLISHED]
Department of Homeland Security,        *
Transportation Security Administration, *
                                        *
            Appellee.                   *
                                 ___________

                            Submitted: May 19, 2010
                               Filed: May 25, 2010
                                ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

    Stanley Logan appeals from the district court’s2 order granting defendant
summary judgment in his employment-discrimination action, and denying leave to


      1
      Janet Napolitano has been appointed to serve as Secretary of the Department
of Homeland Security, and is substituted as appellee pursuant to Federal Rule of
Appellate Procedure 43(c).
      2
       The HONORABLE CHARLES A. SHAW, United States District Judge for the
Eastern District of Missouri.
amend the complaint. Having reviewed the record de novo, and in the light most
favorable to Logan, we conclude that summary judgment was proper, and that the
court did not abuse its discretion in denying leave to amend, for the reasons explained
in the district court’s thorough opinion. See Kratzer v. Rockwell Collins, Inc., 398
F.3d 1040, 1043 (8th Cir. 2005) (grant of summary judgment is reviewed de novo);
Deutsche Fin. Servs. Corp. v. BCS Ins. Co., 299 F.3d 692, 700 (8th Cir. 2002) (denial
of leave to amend is reviewed for abuse of discretion). Accordingly, we affirm the
judgment. See 8th Cir. R. 47B.
                          ______________________________




                                         -2-